NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-2272
                                      ___________

                      ALEXANDRU NICOLAIE SINDRESTEAN,
                                                                      Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                     ___________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A029-433-505)
                          Immigration Judge: Frederic Leeds
                      ____________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 17, 2010
              Before: RENDELL, FISHER AND GARTH, Circuit Judges

                              (Opinion filed: June 18, 2010)

                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Petitioner Alexandru Sindrestean, a citizen of Romania, seeks review of a final

order of removal. Sindrestean claims that he suffered past persecution, and that he fears
future persecution if removed, on account of his religious beliefs. Because the adverse

credibility determination in this case is supported by substantial evidence, we will deny

the petition for review.

                                             I.

       Sindrestean first entered the United States in September 1990. The next month, he

filed an asylum application. The record does not reveal what became of that application,

but Sindrestean returned to Romania in 1992. Sindrestean entered the United States again

in 1993, and he filed his second asylum application in July 2007. Sindrestean also sought

withholding of removal and protection under the Convention Against Torture. A hearing

on those applications was held before an immigration judge (IJ) in Newark, New Jersey.

       Sindrestean testified at the hearing that he was born in one of the villages of Baia

Mare. According to Sindrestean, everyone in the village belonged to the same Orthodox

Christian church. In 1984, however, Sindrestean and his parents switched their religious

affiliation to a Pentecostal church in the city of Tirgu Lapus. Eventually, Pentecostal

church gatherings were held at the Sindrestean home. Six months after Sindrestean’s

conversion, members of the village began to retaliate against him. For example, at the

behest of a local priest, Sindrestean’s house was vandalized. In addition, Sindrestean was

called to the police station and questioned about “the reason that [he] changed Orthodoxy

to Pentecostal and what [his] intentions [were].” In 1992, after Sindrestean had finished

his service in the Romanian army, he was beaten by a policeman who suspected that

Sindrestean would resume his observance of the Pentecostal faith.
       At the close of the hearing, the IJ made an adverse credibility determination and

denied Sindrestean all relief. The Board of Immigration Appeals (BIA) dismissed

Sindrestean’s appeal. The BIA first determined that Sindrestean had waived any

challenge to the IJ’s denial of his applications for withholding of removal and protection

under the Convention Against Torture. The BIA next determined that the IJ’s credibility

determination was not clearly erroneous. The BIA concluded that “in light of the adverse

credibility finding and country conditions of record . . . [Sindrestean] has not met his

burden of proof for asylum.” Sindrestean appealed.1

                                             II.

       On appeal, Sindrestean challenges the BIA’s adoption of the IJ’s adverse

credibility determination. Sindrestean argues that he has met his burden of proof for his

asylum claim. We reject this argument, for we conclude that the adverse credibility

determination in this case is supported by substantial evidence.

       We agree with the IJ that “there were significant and material inconsistencies”

between Sindrestean’s 1990 asylum application and his testimony. For example, the 1990

application states that Sindrestean’s religion was Eastern Orthodox, the very religion that


   1
     We have jurisdiction to review a final order of removal under 8 U.S.C. § 1252(a)(1).
See Abdulai v. Ashcroft, 239 F.3d 542, 547 (3d Cir. 2001). “[W]hen the BIA both adopts
the findings of the IJ and discusses some of the bases for the IJ’s decision, we have
authority to review the decisions of both the IJ and BIA.” Chen v. Ashcroft, 376 F.3d
215, 222 (3d Cir. 2004). We review an adverse credibility determination for substantial
evidence and will uphold that determination “unless any reasonable adjudicator would be
compelled to conclude to the contrary.” Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.
2002) (quotations omitted).
Sindrestean testified to abandoning in 1984. Leaving aside the 1990 application, though,

material inconsistencies exist between Sindrestean’s 2007 asylum application, his

corroboratory evidence, and his testimony. As the IJ noted, the acts of vandalism done to

Sindrestean’s house that he described in his testimony are not mentioned in the asylum

application, nor is any information about Pentecostal church services held in the house.

Furthermore, the evidence presented concerning a “Eugen Cosma” is inconsistent at best:

Sindrestean submitted an affidavit from Cosma stating that he was with Sindrestean when

they were stopped by police in 1992, yet Sindrestean testified that he was by himself

during that incident.2 Faced with these facts, it was reasonable for the IJ to conclude that

Sindrestean lacked credibility.

       The IJ’s adverse credibility determination is fatal to Sindrestean’s request for

asylum, see Dia v. Ashcroft, 353 F.3d 228, 247 (3d Cir. 2003) (en banc), and we will

therefore deny his petition for review.




   2
     Sindrestean also testified that Cosma was actually one of the police officers that
brought him in for questioning in the 1980s. Perhaps that was a different “Eugen
Cosma,” but without sufficient explanation, that testimony is not easily reconciled with
the following line from the Cosma affidavit: “I met [Sindrestean] in June 1992 at the
Pentecostal Church . . ..”